COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00489-CR
 
 



Patrick Lamont Johnson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          A
jury convicted Appellant Patrick Lamont Johnson of the state jail felony offense
of burglary of a building and assessed his punishment at two years’
confinement.  The trial court sentenced him accordingly.
Johnson’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  Counsel’s brief and motion meet the
requirements of Anders v. California by presenting a professional
evaluation of the record demonstrating why there are no arguable grounds for
relief.  386 U.S. 738, 87 S. Ct. 1396 (1967).  We gave Johnson an
opportunity to file a pro se brief, which he did.  The State declined the
opportunity to file a brief in response.
Prior
to filing his pro se brief in response to his appointed counsel’s Anders
brief, this court had already denied Johnson’s two previous motions requesting
substitution of counsel.  Now, despite this court’s having granted a time
extension to file his brief and Johnson’s having filed his pro se brief,
he has filed a third motion to this court requesting substitution of appellate
counsel.  As with his previous two motions, Johnson cites no authority to show
that he is entitled to the assistance of a different appointed attorney.  See
Malcom v. State, 628 S.W.2d 790, 791 (Tex. Crim. App. [Panel Op.] 1982)
(discussing defendant’s burden regarding entitlement to change of counsel).
Once
an appellant’s court-appointed attorney files a motion to withdraw on the
ground that the appeal is frivolous and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the record. 
See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays
v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). 
Only then may we grant counsel’s motion to withdraw.  See Penson v. Ohio,
488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
We
have carefully reviewed the record, counsel’s brief, and Johnson’s brief.  We
agree with counsel that this appeal is wholly frivolous and without merit; we
find nothing in the record that might arguably support the appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see
also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).  Furthermore,
we have reviewed Johnson’s third motion requesting substitution of counsel and
find nothing in the motion that causes us to retreat from our previous two
orders denying this request.
Accordingly,
we grant counsel’s motion to withdraw, deny Johnson’s third motion for
substitution of counsel, and affirm the trial court’s judgment.
 
 
BILL MEIER
JUSTICE
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 25, 2012
 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00489-CR
 
 







Patrick
  Lamont Johnson
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 3
 
of
  Tarrant County (1241170D)
 
October
  25, 2012
 
Opinion
  by Justice Meier
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed.
 
SECOND DISTRICT COURT OF APPEALS 




 
 
 
 
By_________________________________
   
Justice Bill Meier




 
 




[1]See Tex. R. App. P. 47.4.